 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   CURTIS HERNANDEZ,                 Case No. CV 19-7151 DSF (SS)

12                  Petitioner,

13        v.                                      JUDGMENT

14   N. MCDOWELL, Warden,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed without prejudice.

22

23   DATED:10/22/2019

24                                        DALE S. FISCHER
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
